J-S48044-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

                                                 IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




IN RE: ALTON BROWN

                              Appellant              No. 1394 MDA 2016


                  Appeal from the Order Entered June 21, 2016
                in the Court of Common Pleas of Dauphin County
               Criminal Division at No.: CP-22-MD-0000199-2016

BEFORE: OTT, J., STABILE, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                        FILED SEPTEMBER 12, 2017

        Appellant, Alton Brown, appeals pro se from the order of June 21,

2016, dismissing his amended petition for review of his private criminal

complaint. We affirm.

        We take underlying facts and procedural history in this matter from

our review of the certified record. Appellant is an inmate at SCI-Greene. In

2014, Appellant sent a private criminal complaint against numerous

employees at SCI-Greene and other Greene County officials,1 to the Office of

the Pennsylvania State Attorney General.         On October 10, 2014, the
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  The private criminal complaint, which Appellant attached to his petition for
a review is illegible. (See Amended Petition for Review of a Private Criminal
Complaint, 4/11/16, Exhibit A, Private Criminal Complaint, at 1-5).
J-S48044-17


Attorney General’s Office informed Appellant that it did not have jurisdiction

over private criminal complaints.            On February 5, 2016, rather than

forwarding the complaint to the Greene County District Attorney’s Office,

Appellant filed a petition for review of the denial of the private criminal

complaint in the Court of Common Pleas of Dauphin County.

      On February 22, 2016, the trial court issued an order stating that it

would not entertain the petition because of certain technical errors in

Appellant’s paperwork.     On April 11, 2016, Appellant filed an amended

petition for review.      On April 20, 2016, the trial court directed the

Commonwealth to file a response.

      On April 26, 2016, the Commonwealth filed a response to the

amended petition for review. In the response, the Commonwealth reiterated

that the Attorney General’s Office does not have jurisdiction over private

criminal complaints and “[s]hould [Appellant] wish to have his allegations

investigated,     he    must    file   the     correct       paperwork     with     [it].”

(Commonwealth’s Response to the Amended Petition for Review, 4/26/16, at

unnumbered page 3).

      On   June    3,   2016,    Appellant     filed     a   motion   to   strike    the

Commonwealth’s response.         On June 21, 2016, the trial court issued an




                                       -2-
J-S48044-17


order denying the motion to strike and dismissing the amended petition for

review. The instant, timely2 appeal followed.

       On September 9, 2016, the trial court directed Appellant to file a

concise statement of errors complained of on appeal.            See Pa.R.A.P.

1925(b). On October 5, 2016, Appellant filed a motion for an extension of

time to file a Rule 1925(b) statement, to which he attached his statement.

On October 7, 2016, the trial court issued a memorandum statement,

arguing that this Court should dismiss Appellant’s appeal because of his

failure to file a timely Rule 1925(b) statement. See Pa.R.A.P. 1925(a). On

October 19, 2016, the trial court issued a second opinion stating that it was

unaware of the October 5, 2016 filing and tacitly granted the motion for an

extension of time by issuing a second Rule 1925(a) opinion. See id.

       On appeal, Appellant raises the following questions for our review:

       I. Whether [the] trial court erred in its decision that Appellant’s
          concise statement of [errors] complained of on appeal is too
          vague?


____________________________________________


2
   In its brief, the Commonwealth argues that the appeal is untimely. (See
Commonwealth’s Brief, at 6). The trial court date-stamped the notice of
appeal as being “received” on July 12, 2016. This was well within the appeal
period. However, for reasons not readily apparent from the record, it did
not docket the notice of appeal until August 12, 2016.       Moreover, “the
prisoner mailbox rule provides that a pro se prisoner’s document is deemed
filed on the date he delivers it to prison authorities for mailing.”
Commonwealth v. Chambers, 35 A.3d 34, 38 (Pa. Super. 2011) (citation
omitted). Thus, our review demonstrates that Appellant timely filed the
notice of appeal.



                                           -3-
J-S48044-17


      II. Whether [the] tr[ial] court’s refusal to submit a meaningful
          Rule 1925(a) opinion prejudices this Court’s review and
          Appellant’s argument on appeal?

      III. Whether [the] trial court’s behavior denied Appellant due
           process, including the allowing of a non-party to argue the
           opposition, and [its] refusal to address the clear and valid
           issues raised in [the] concise statement?

(Appellant’s Brief, at 2) (unnecessary capitalization omitted).

      We briefly note:

            When an appeal is brought from a common pleas court’s
      decision regarding the approval or disapproval of a private
      criminal complaint, an appellate court is limited to ascertaining
      the propriety of the trial court’s actions. Thus, our review is
      limited to determining whether the trial court abused its
      discretion or committed an error of law.

Commonwealth v. Cooper, 710 A.2d 76, 80 (Pa. Super. 1998) (citation

omitted).

      Here, we find that we need not address the specifics of Appellant’s

contentions because Appellant failed to comply with Pennsylvania Rule of

Criminal Procedure 506. This rendered the trial court unable to review his

petition. Rule 506, which concerns private criminal complaints provides:

           (A) When the affiant is not a law enforcement officer, the
      complaint shall be submitted to an attorney for the
      Commonwealth, who shall approve or disapprove it without
      unreasonable delay.

            (B) If the attorney for the Commonwealth:

            (1) approves the complaint, the attorney shall indicate this
      decision on the complaint form and transmit it to the issuing
      authority;




                                     -4-
J-S48044-17


             (2) disapproves the complaint, the attorney shall state the
       reasons on the complaint form and return it to the affiant.
       Thereafter, the affiant may petition the court of common pleas
       for review of the decision.

Pa.R.Crim.P. 506.

       In the instant matter, Appellant initially submitted the private criminal

complaint to the Office of the Pennsylvania State Attorney General. When

informed that this was not the correct agency to review it, Appellant failed to

forward it to the district attorney.3 Further, despite the response filed by the

Dauphin County District Attorney’s Office, which specifically put Appellant on

notice that he needed to submit his private criminal complaint to it prior to

filing a petition in the trial court, Appellant persisted in his noncompliance

with Rule 506.4      Because Appellant never submitted the complaint to the

____________________________________________


3
  We note that this was not the first private criminal complaint filed by
Appellant. Thus, Appellant was well aware of the correct procedures. See
In Re Brown, 131 A.3d 100 (Pa. Super. 2015) (unpublished
memorandum).
4
  Appellant’s pro se status does not excuse him from compliance with
the Rules of Criminal Procedure. As we have stated:

       [a]lthough this Court is willing to liberally construe materials
       filed by a pro se litigant, pro se status confers no special benefit
       upon the appellant. To the contrary, any person choosing to
       represent himself in a legal proceeding, must, to a reasonable
       extent, assume that his lack of expertise and legal training will
       be his undoing.

Wilkins v. Marsico, 903 A.2d 1281, 1284-85 (Pa. Super. 2006), appeal
denied, 918 A.2d 747 (Pa. 2007) (citations omitted).




                                           -5-
J-S48044-17


district attorney, there was nothing for the trial court to review.       See

Cooper, supra at 80 (noting that trial court’s standard of review is

dependent upon reasons provided by district attorney for disapproval).

Thus, the trial court did not commit an abuse of discretion or error of law in

dismissing Appellant’s amended petition for review. See id.

      Accordingly, for the reasons discussed above, we affirm the order of

June 21, 2016.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/12/2017




                                    -6-